DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 remain pending. Claims 1 and 3-4 have been amended. Claim 5 has been added. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 9855905 B2) in view of Letwin et al (US 9616896 B1) (Hereinafter referred to as Nakajima and Letwin respectively).

Regarding Claim 1, Nakajima discloses the …driving control system comprising: 
an electric power supply circuit including a plurality of electric power supplies (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, the circuit has two power supplies, a first power storage “10” and a second power storage “20”), electric power supply lines respectively belonging to a plurality of systems and a relay device including a plurality of relays (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, there are a plurality of systems connected to the power supplies “10” and “20” , such as two switches, which are interpreted as a plurality of relay devices, an electric device, an alternator, and a motor/starter), the electric power supply lines being connectable to the electric power supplies to supply electric power to specific accessories of the vehicle (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, the first power storage supplies power to the motor and an electric device, the second power storage supplies power to the electric device), the relay device being configured to change a connection state between the electric power supplies and the electric power supply lines (See at least Nakajima Column 7 lines 12-18, the switches control the current of the circuit; See at least Nakajima  Column 4 line 65- Column 5 line 21 and Figure 1, the first switch controls the connection for the path P1; See at least Nakajima Column 5 lines 42-54, the second switch controls the current for the second storage battery); 
a fault detector configured to detect a fault state of the relay device (See at least Nakajima Column 8 lines 37-57, the second storage battery controlling portion determines abnormalities in the second switch by comparing the current before and after the “on” command; See at least Nakajima Column 9 lines 12-30, the second storage battery controlling portion determines abnormalities in the first switch by comparing the voltage before and after the “on” command)… 
an electric power supply controller configured to control the electric power supply circuit (See at least Nakajima Column 7 lines 5-18, the cpu of the second storage battery controlling portion controls the switching which is interpreted as controlling the electric power supply circuit); and… 
detection by the fault detector of occurrence of a fault corresponding to a specific fault pattern in the relay device (See at least Nakajima Column 8 lines 37-57, an abnormality in the second switch is determined by comparing the current before and after the “on” command; See at least Nakajima Column 9 lines 12-30, an abnormality in the first switch is determined by comparing the voltage before and after the “on” command),…
Even though Nakajima teaches detecting faults in a relay, Nakajima fails to disclose wherein the detection of the fault state includes at least one of: 
(a) determining, for each of the relays of the relay device, whether a potential difference between two ends of the relay is equal to or greater than a predetermined potential difference value; 
(b) determining, for each of the relays of the relay device, whether a relay current flowing through the relay is equal to or greater than a predetermined current value; 
(c) determining, for each of the relays of the relay device, a change in the relay current or in the potential difference between the two ends of the relay during ON/OFF operation of the relay; and 
(d) determining, for each of the relays of the relay device, a change in the relay current or in the potential difference between the two ends of the relay with a change in a load;
However, Nakajima does teach determining a change in the relay current of one relay during ON/OFF operation (See at least Nakajima Column 8 lines 37-57, an abnormality in the second switch is determined by comparing the current before and after the “on” command) and determining a change in the potential difference between the two ends of another relay during an ON/OFF operation (See at least Nakajima Column 9 lines 12-30, an abnormality in the first switch is determined by comparing the voltage before and after the “on” command; the voltage is interpreted as the potential difference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Nakajima to detect a fault in a relay by determining, for each of the relays of the relay device, a change in the relay current or in the potential difference between the two ends of the relay during ON/OFF operation of the relay. The current in a relay changes as the switch is turned on or off, therefore, an abnormality for a switch can be determined when the current does not change (See at least Nakajima Column 8 lines 45-64). The voltage across a relay changes as the switch is turned on or off, therefore, an abnormality for a switch can be determined when the voltage does not change (See at least Nakajima Column 9 lines 12-36). By determining the change in a voltage or current of a relay during an ON/OFF operation, one could detect if the relay/switches are operating properly, or 
Modified Nakajima fails to disclose an autonomous driving control system configured to perform autonomous driving of a vehicle,… and 
an autonomous driving control unit having an electronic control unit (ECU), the autonomous driving control unit being provided to control the autonomous driving of the vehicle, wherein 
the autonomous driving control unit is configured to perform …a restricted autonomous driving control in which part of a control function of the autonomous driving is restricted compared to when no fault corresponding to the specific fault pattern is detected.
However, Letwin teaches an autonomous driving control system configured to perform autonomous driving of a vehicle (See at least Letwin Column 3 lines 19-35 and Figure 1 “100”),… and 
an autonomous driving control unit having an electronic control unit (ECU), the autonomous driving control unit being provided to control the autonomous driving of the vehicle (See at least Letwin Column 6 lines 34-46, the autonomy controller is interpreted as the autonomous driving control unit), wherein 
the autonomous driving control unit is configured to perform …a restricted autonomous driving control in which part of a control function of the autonomous driving is restricted compared to when no fault corresponding to the specific fault pattern is detected (See at least Letwin Column 11 lines 24-53 and Column 12 lines 1-30 and Figure 4, each component has a fault detection module that can disable  autonomous mode, due to the detected voltage on the auto chain, by opening the corresponding relay to break the auto chain; See at least Letwin Column 14 line 46-Column 15 line 6, autonomous driving mode is disabled for any of the components when a relay is opened due to failure or loss of power in the controller and/or interface modules).


Regarding Claim 2, modified Nakajima fails to disclose the restricted autonomous driving control includes at least one of: (a) entrusting the part of the control function to operation by a driver of the vehicle; (b) lowering an upper limit of speed of the vehicle during the autonomous driving below the upper limit in a normal state of the autonomous driving; and (c) inhibiting an idle stop of the vehicle. 
However, Letwin teaches this limitation (See at least Letwin Column 11 lines 24-53, when the auto chain is broken for the braking component, the vehicle is no longer autonomously braking, which means the driver has manually taken over that function). 


Regarding Claim 3, Nakajima discloses one of the plurality of relays in the relay device is a parallel-connection relay for connecting the electric power supplies to the electric power supply lines in parallel (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, the first power storage “10” and the second power storage “20” are connected in parallel by switches 1 and 2), and 
the specific default pattern is a pattern which cannot satisfy at least one of the following requirements: (i) being capable of setting the parallel-connection relay to an OFF state; and (ii) being capable of connecting the electric power supplies to the electric power supply lines in parallel (See at least Nakajima Column 8 lines 37-57, the current continuing to flow regardless of the “on” command is interpreted as the pattern being unable to switch the relay off, the current not flowing regardless of the “on” command is interpreted as the pattern being unable to connect the electric power supplies in parallel; See at least Nakajima Column 9 lines 12-30, an abnormality in the first switch is determined if the voltage before the “on” command is the same as the voltage after the “on” command, meaning the switch is either stuck in “on” or “off” because there is no change). 

Regarding Claim 4, Nakajima discloses one of the plurality of relays in the relay device is a parallel-connection relay for connecting the electric power supplies to the electric power supply lines in parallel (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, the first power storage “10” and the second power storage “20” are connected in parallel by switches 1 and 2), and 
the specific default pattern is a pattern which cannot satisfy at least one of the following requirements: (i) being capable of setting the parallel-connection relay to an OFF state; and (ii) being capable of connecting the electric power supplies to the electric power supply lines in parallel (See at least Nakajima Column 8 lines 37-57, the current continuing to flow regardless of the “on” command is interpreted as the pattern being unable to switch the relay off, the current not flowing regardless of the “on” command is interpreted as the pattern being unable to connect the electric power supplies in parallel; See at least Nakajima Column 9 lines 12-30, an abnormality in the first switch is determined if the voltage before the “on” command is the same as the voltage after the “on” command, meaning the switch is either stuck in “on” or “off” because there is no change). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Letwin and in further view of Sakamoto et al (US 20140132226 A1) (Hereinafter referred to as Sakamoto).

Regarding Claim 5, Nakajima discloses the plurality of electric power supplies includes a first electric power supply and a second electric power supply (See at least Nakajima Column 1 line 52-Column 2 line 3 and Figure 1, the circuit has two power supplies, a first power storage “10” and a second power storage “20”)…
the specific fault pattern includes one of: 
(a) a stuck-OFF state exists in at least one of the first relay and the third relay at output ends of the relay device; 
(b) a stuck-OFF state exists in at least one of the second relay and the fourth relay at output ends of the first electric power supply and the second electric power supply (See at least Nakajima Column 8 lines 45-57, no current flowing through the second switch regardless of the “ON” command is interpreted as the second relay being stuck on OFF); and 
(c) a stuck-ON state occurs in the fifth relay.
Modified Nakajima fails to disclose the plurality of relays includes a first relay and a second relay on a first electric power supply side, a third relay and a fourth relay on a second electric power supply side, and a fifth relay connecting two of the electric power supply lines of two of the plurality of systems in parallel. 
However, Sakamoto teaches this limitation (See at least Sakamoto Paragraphs 0008-0009 and Figure 1, battery 1 is interpreted as the first electric power side, which has the sixth and seventh relays (group “CHR1”), which is interpreted as a first and second relay on the first electric power supply side; battery 2 is interpreted as the second electric power side, which has the eighth and ninth relays (group “CHR2”), which is interpreted as a third and fourth relay on the second electric power supply side; The batteries are connected in parallel and the fourth relay (first relay in group “SMR2”) is interpreted as a fifth relay which connects the batteries in parallel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Nakajima with Sakamoto to have a first electric power side and second electric power side, each with two relays, and a fifth relay to connect the two power sides. Having two relays for each power side allows each power side to be charged individually (See at least Sakamoto Paragraphs 0052-0054). Having a fifth relay to connect the powers in parallel would allow either power side to supply power for driving the vehicle, or to store the power generated from the . 

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Examiner acknowledges that the claims have been amended so that they should not be interpreted under 112(f), and the 112 rejections have been withdrawn as well. Applicant argues that the combination of Nakajima and Letwin fail to teach detecting a fault in a relay using any of the fault states mentioned in amended claim 1. However, Nakajima, as stated with respect to the 103 rejection, teaches detecting a fault in a relay due to change in a current during an ON/OFF operation, and detecting a fault in another relay due to a change in the potential difference during an ON/OFF operation. One of ordinary skill in the art can use either fault states to detect a fault in each of the plurality of relays. Letwin, as stated in the 103 rejection for claim 1, teaches restricting autonomous driving when there is a failure in a relay. The combination of modified Nakajima and Letwin are used to reject claim 1. Since claim 1 is rejected, the dependent claims, 2-5, have also been examined and rejected by the examiner. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664